DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTE: The requirement for restriction/election sent out on 12/09/2021 was by error. Hence, requirement for restriction/election Office Action is withdrawn. 
Acknowledgement
	The amendment filed on 11/24/2021, responding to the office action mailed on 09/15/2021, has been entered. The present office action is made with all the suggested amendment being fully considered. 
Response to Amendment
	Applicant's amendments to the clams have overcome the rejections previously set forth in the Non-final office action mailed 09/15/2021. Therefore, all previous rejections are hereby withdrawn.
Claim Rejections - 35 USC § 112
	In view of the amendment, the rejection of 112(b) is withdrawn.
Drawings
	The replacement sheet for the drawing filed on 11/24/2021 is accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant representative Stephen Hsu (Reg. No. 69692) on 03/21/2022.
The application has been amended as follows: 
- Cancel Claim 15.
Reason for allowance
Claims 1-14, 17-22, 24 and 25 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. 102 and 103 would be proper. 
Regarding claim 1, the closest prior art Lin (US 2020/0301107) teaches an optical image capturing system (at least Figs. 1, 3, 5, 7, 9, 11, 13 and 15: depicts image capturing system) from an object side (Fig. 9: 511) to an image side (560), comprising: 
a first lens (510) with negative refractive power (Table 9 and para [0149]: f1=-29.02), wherein an object-side surface of the first lens on the optical axis is a concave surface (para [0149] and object-side surface 511 of the first lens 510 i.e., surface # 1 of Table 9 has a radius of curvature of -1.520, which infers concave object-side surface) and has at least one inflection point (as shown in Fig. 9, the object side surface i.e., 511 has a point of a curve at which a change in the direction of curvature occurs); 
a second lens (520) with refractive power (Table 9 and para [0150]: f2=14.99); 
a third lens (530) with positive refractive power (Table 9 and para [0151]: f3=1.08), wherein an object-side surface of the third lens on the optical axis is a concave surface (para 
a fourth lens (540) with refractive power (Table 9 and para [0152]: f4=-2.68); and 
an image plane (para [0153]: 570);
 wherein the optical image capturing system comprises the four lenses with refractive power (para [0148] and Fig. 9: lens elements 510, 520, 530, and 540), at least one of the second lens and the fourth lens has positive refractive power (at shown in Table 9: second lens element 520 have a positive power i.e., 14.99), focal lengths of the first lens through the fourth lens are fl, f2, f3, and f4 (see Table 9: focal length of lenses 510 to 540 is -29.02, 14.99, 1.08 and -2.68), respectively, and 
a focal length of the optical image capturing system is f (Table 9: f = 1.19 mm), 
the entrance pupil diameter of the optical image capturing system is denoted by HEP (para [0099]: EPD is equivalent to HEP), 
a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0047]: TL is equivalent to HOS), 
a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (Fig. 9: the distance along the optical axis from surface 511 to surface 542), 
a half maximum angle of view of the optical image capturing system is denoted by HAF (Table 9 and para [0091] HFOV is equivalent to HAF), 
thicknesses of the first lens to the fourth lens on the optical axis are respectively denoted by TP1, TP2, TP3, and TP4 (para [0012]: CT1, CT2, CT3 and CT4), 

1.8≤f/HEP≤2.8 (Table 9: fno = 2.04 or Table in para [0156]: depicts that f/EPD = 2.04);
 45 deg<HAF≤80 deg (Table 9: HFOV = 65.8 deg); and 
From Table 9: 
CT1 = 0.186, CT2 = 0.2, CT3 = 0.822 and CT4 = 0.28 and CT1+CT2+CT3+CT4 = 1.488, which it is equivalent to STP.
Lin fails to explicitly disclose that thicknesses of the first lens to the fourth lens at height of 1/2 HEP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, and ETP4, a sum of ETP1 to ETP4 described above is denoted by SETP, and the following conditions are satisfied: 0.5≤SETP/STP<1; wherein the height of ½ HEP is measured beginning from the optical axis and does not extend beyond a physical diameter of any one of the first lens to the fourth lens. Thus, the prior art of record, fails to teach or reasonably suggest all of the details of claim 1, specifically including the limitation: “thicknesses of the first lens to the fourth lens at height of 1/2 HEP parallel to the optical axis are respectively denoted by ETP1, ETP2, ETP3, and ETP4, a sum of ETP1 to ETP4 described above is denoted by SETP, and the following conditions are satisfied: 0.5≤SETP/STP<1, thicknesses of the first lens to the fourth lens element on the optical axis respectively are TP1, TP2, TP3 and TP4, a sum of TP1 to TP4 described above is STP, and the following relation is satisfied: 0.5≤SETP/STP<1.”
Regarding claim 10, the closest prior art Lin (US 2020/0301107) teaches an optical image capturing system (at least Figs. 1, 3, 5, 7, 9, 11, 13 and 15: depicts image capturing system), from an object side (Fig. 9: 511) to an image side (560), comprising: 

a second lens (520) with refractive power (Table 9 and para [0150]: f2=14.99); 
a third lens (530) with positive refractive power (Table 9 and para [0151]: f3=1.08), wherein an object-side surface of the third lens on the optical axis is a concave surface (para [0151] and object-side surface 531 of the third lens i.e., surface # 6 of Table 9 has a radius of curvature of -3.852, which infers concave object-side surface); and has at least one inflection point (as shown in Fig. 9, the object side surface i.e., 531 has a point of a curve at which a change in the direction of curvature occurs); 
a fourth lens (540) with refractive power (Table 9 and para [0152]: f4=-2.68); and 
an image plane (para [0153]: 570);
wherein the optical image capturing system comprises the four lenses with refractive power (para [0148] and Fig. 9: lens elements 510, 520, 530, and 540), at least one of the second lens and the fourth lens has positive refractive power (at shown in Table 9: second lens element 520 have a positive power i.e., 14.99), focal lengths of the first lens through the fourth lens are fl, f2, f3, and f4 (see Table 9: focal length of lenses 510 to 540 is -29.02, 14.99, 1.08 and -2.68), respectively, and 
a focal length of the optical image capturing system is f (Table 9: f = 1.19 mm), 

a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0047]: TL is equivalent to HOS), 
a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (Fig. 9: the distance along the optical axis from surface 511 to surface 542), 
a half maximum angle of view of the optical image capturing system is denoted by HAF (Table 9 and para [0091] HFOV is equivalent to HAF), 
a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HEP to the image plane is denoted by ETL, 
a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the fourth lens at height of 1/2 HEP is denoted by EIN, and the following conditions are satisfied:
1.8≤f/HEP≤2.8 (Table 9: fno = 2.04 or Table in para [0156]: depicts that f/EPD = 2.04);
 45 deg<HAF≤80 deg (Table 9: HFOV = 65.8 deg); and 
 0.2≤EIN/ETL<1
From Table 9: 
ETL can be calculated to be about ~2.782
	EIN can be calculated to be about ~1.772
0.64, wherein the height of ½ HEP is measured beginning from the optical axis and does not extend beyond a physical diameter of any one of the first lens to the fourth lens.
Lin fails to explicitly disclose that the optical image capturing system according to claim 10, wherein the following condition is satisfied:
	f2<f3.
Regarding claim 20, the closest prior art Lin (US 2020/0301107) teaches an optical image capturing system (at least Figs. 1, 3, 5, 7, 9, 11, 13 and 15: depicts image capturing system) from an object side (Fig. 13: 711) to an image side (760), comprising: 
a first lens (710) with negative refractive power (Table 13 f1=-5.70), wherein an object-side surface of the first lens on the optical axis is a concave surface (para [0167] and object-side surface 711 of the first lens 710 i.e., surface # 1 of Table 13 has a radius of curvature of -1.386, which infers concave object-side surface)  and has at least one inflection point (as shown in Fig. 13, the object side surface i.e., 711 has a point of a curve at which a change in the direction of curvature occurs), and
an image-side surface (712) of the first lens (710) on the optical axis is a convex surface (para [0167]: “an image-side surface 712 being convex in a paraxial region”) and has at least one inflection point (as shown in Fig. 13, the object side surface i.e., 712 has a point of a curve at which a change in the direction of curvature occurs); 
a second lens has positive refractive power (Table 13 and para [0168]: f2=2.05), and an object-side surface (721) of the second lens (720) on the optical axis is a concave surface (para [0168]); 

a fourth lens (740) with refractive power (Table 13 and para [0170]: f4=-1.29); and 
an image plane (para [0166]: 770);
wherein the optical image capturing system comprises the four lenses with refractive power (para [0166] and Fig. 13: lens elements 710, 720, 730, and 740), 
focal lengths of the first lens through the fourth lens are fl, f2, f3, and f4, respectively (see Table 13: focal length of lenses 710 to 740 is -5.10, 2.05, 1.03 and -1.29), and 
a focal length of the optical image capturing system is f (Table 13: f = 1.11 mm), 
the entrance pupil diameter of the optical image capturing system is denoted by HEP (para [0099]: EPD is equivalent to HEP), 
a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0047]: TL is equivalent to HOS),
 a distance on an optical axis from the object side of the first lens to the image side of the fourth lens is denoted by InTL (Fig. 13: the distance along the optical axis from surface 711 to surface 742),
 a half maximum angle of view of the optical image capturing system is denoted by HAF (Table 13 and para [0091] HFOV is equivalent to HAF),

a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the fourth lens at height of 1/2 HEP is denoted by EIN, and the following conditions are satisfied:
1.8≤f/HEP≤2.8 (Table 13: fno = 2.04 or Table in para [0174]: depicts that f/EPD = 2.04);
 45 deg<HAF≤80 deg (Table 13: HFOV = 62.7 deg); and 
 0.2≤EIN/ETL<1
From Table 13: 
ETL can be calculated to be about ~2.95
	EIN can be calculated to be about ~2.083
Thus, EIN/ETL = 2.083/2.95 = 0.706; wherein the height of ½ HEP is measured beginning from the optical axis and does not extend beyond a physical diameter of any one of the first lens to the fourth lens; wherein an image-side surface of the fourth lens on the optical axis is concave surface (para [0170]: an image-side surface 742 being concave in a paraxial region).
	Lin fails to explicitly disclose that the optical image capturing system where in the object-side surface of the fourth lens on the optical axis is concave surface.
Regarding claims 2-9, 11-14, 17-19, 21, 22, 24 and 25, these claims depend on an allowable base claim 1, claim 10 and claim 20 are therefore allowable for the reasons stated supra.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872